Case: 15-40665      Document: 00513411294         Page: 1    Date Filed: 03/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40665
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 8, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

TIFFNEY L. MCADOO,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:11-CR-199-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Tiffney L. McAdoo
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). McAdoo has filed a response. The record is not sufficiently
developed to allow us to make a fair evaluation of McAdoo’s claims of
ineffective assistance of counsel; we therefore decline to consider the claims


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40665     Document: 00513411294    Page: 2   Date Filed: 03/08/2016


                                 No. 15-40665

without prejudice to collateral review. See United States v. Isgar, 739 F.3d 829,
841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as McAdoo’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2. McAdoo’s motion to appoint substitute counsel is DENIED.




                                       2